LAUGHLIN, J.
I concur in result, but am of opinion that the agreement is not enforceable. The abandonment of her action constituted a good consideration for any unconditional agreement for the payment of monéy that the wife saw fit to exact. I regard the agreement in advance for the settlement of any future difference that might arise between husband and wife after resuming marital relations as. against public policy, in that it was calculated to produce discord for the purpose of enabling the wife to secure the property rights thus agreed to be given, and was, therefore, a constant menace to domestic peace.